UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for this series, as appropriate. -Dreyfus High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund September 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 89.7% Rate (%) Date Amount ($) a Value ($) Aerospace/Defense - .8% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,345,206 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b 2,113,625 Engility, Gtd. Notes 8.88 9/1/24 2,205,000 b 2,240,831 TransDigm, Gtd. Notes 6.50 7/15/24 3,550,000 3,754,125 Automotive - 2.3% Adient Global Holdings, Gtd. Notes 4.88 8/15/26 4,050,000 b 4,060,125 Gates Global, Gtd. Notes 6.00 7/15/22 6,600,000 b 6,303,000 IHO Verwaltungs, Sr. Scd. Bonds 4.50 9/15/23 1,480,000 b 1,497,568 IHO Verwaltungs, Sr. Scd. Bonds 4.75 9/15/26 1,730,000 b 1,742,975 MPG Holdco I, Gtd. Notes 7.38 10/15/22 5,430,000 5,592,900 Schaeffler Holding Finance, Sr. Scd. Notes 6.75 11/15/22 3,748,586 b 4,301,502 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 2,740,000 b,c 2,993,450 Banking - 1.4% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,993,188 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 3,060,900 Ally Financial, Gtd. Notes 8.00 11/1/31 5,452,000 6,746,850 Ally Financial, Sub. Notes 5.75 11/20/25 2,645,000 2,777,250 Building Materials - 2.7% Allegion, Gtd. Notes 5.88 9/15/23 1,600,000 1,732,000 American Builders & Contractors Supply, Sr. Unscd. Notes 5.63 4/15/21 3,490,000 b 3,629,600 Boise Cascade, Sr. Unscd. Notes 5.63 9/1/24 4,365,000 b 4,452,300 FBM Finance, Sr. Scd. Notes 8.25 8/15/21 4,295,000 b 4,509,750 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 3,361,500 HD Supply, Gtd. Notes 5.75 4/15/24 2,110,000 b 2,220,775 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Building Materials - 2.7% (continued) Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,530,000 RSI Home Products, Scd. Notes 6.50 3/15/23 4,030,000 b 4,271,800 Summit Materials, Gtd. Notes 8.50 4/15/22 455,000 b 498,225 Summit Materials, Gtd. Notes 6.13 7/15/23 4,205,000 4,310,125 Cable & Satellite - 6.7% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 2,375,000 b 2,478,906 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 5,425,000 b 5,587,750 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b,c 3,777,769 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 c 4,357,500 CCO Holdings, Gtd. Notes 5.75 9/1/23 4,235,000 4,494,394 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,390,000 b,c 3,625,266 CCO Holdings, Sr. Unscd. Notes 5.38 5/1/25 2,015,000 b 2,118,269 CCO Holdings, Sr. Unscd. Notes 5.75 2/15/26 1,315,000 b 1,397,188 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 5,200,000 b 5,375,500 CSC Holdings, Sr. Unscd. Notes 6.75 11/15/21 2,450,000 2,597,000 DISH DBS, Gtd. Notes 6.75 6/1/21 1,135,000 1,225,800 DISH DBS, Gtd. Notes 5.88 7/15/22 6,470,000 6,680,275 DISH DBS, Gtd. Notes 7.75 7/1/26 3,655,000 b 3,892,575 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 4,245,000 4,542,150 Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,734,300 Neptune Finco, Gtd. Notes 6.63 10/15/25 1,930,000 b 2,098,875 Neptune Finco, Sr. Unscd. Notes 10.13 1/15/23 3,655,000 b 4,226,094 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 5,335,000 b 5,695,112 United Group, Sr. Scd. Notes EUR 7.88 11/15/20 1,455,000 b 1,708,034 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 2,815,000 b 2,969,825 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,381,551 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 2,178,589 b 2,200,375 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Chemicals - 3.5% Ashland, Gtd. Notes 6.88 5/15/43 1,865,000 2,042,175 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 3,574,000 b 3,547,195 CVR Partners, Scd. Notes 9.25 6/15/23 3,940,000 b 3,821,800 Hexion, Sr. Scd. Notes 8.88 2/1/18 635,000 609,600 Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 3,040,213 INEOS Group Holdings, Gtd. Notes 5.63 8/1/24 6,839,000 b,c 6,727,866 INEOS Group Holdings, Scd. Notes 5.88 2/15/19 2,060,000 b,c 2,108,925 Pinnacle Operating, Scd. Notes 9.00 11/15/20 3,135,000 b 2,194,500 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 4,060,000 b 4,394,950 Trinseo Materials Operating, Sr. Unscd. Notes EUR 6.38 5/1/22 2,590,000 b 3,068,931 Tronox Finance, Gtd. Notes 6.38 8/15/20 4,080,000 c 3,784,200 Univar, Gtd. Notes 6.75 7/15/23 3,690,000 b,c 3,819,150 Construction Machinery - 1.0% Ahern Rentals, Scd. Notes 7.38 5/15/23 3,750,000 b 2,446,875 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 2,555,000 c 2,708,300 United Rentals North America, Gtd. Notes 6.13 6/15/23 3,960,000 c 4,177,800 United Rentals North America, Gtd. Notes 5.50 7/15/25 1,575,000 1,620,281 Consumer Cyclical Services - 2.2% GEO Group, Gtd. Notes 6.00 4/15/26 2,159,000 1,845,945 Interval Acquistion, Gtd. Notes 5.63 4/15/23 3,940,000 4,087,750 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 5,985,000 b 6,538,612 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 6,079,000 b 6,413,345 West, Gtd. Notes 5.38 7/15/22 5,609,000 b,c 5,517,854 Consumer Products - 1.1% Energizer Holdings, Gtd. Notes 5.50 6/15/25 2,575,000 b 2,658,688 Kronos Acquistion Holdings, Sr. Unscd. Notes 9.00 8/15/23 1,650,000 b 1,708,773 Prestige Brands, Gtd. Notes 6.38 3/1/24 2,975,000 b 3,175,812 Tempur Sealy International, Gtd. Notes 5.63 10/15/23 2,610,000 2,773,125 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Products - 1.1% (continued) Tempur Sealy International, Gtd. Notes 5.50 6/15/26 610,000 b 629,825 Wolverine World Wide, Gtd. Notes 5.00 9/1/26 1,305,000 b 1,321,313 Diversified Manufacturing - 1.5% ATS Automation Tooling Systems, Sr. Unscd. Notes 6.50 6/15/23 3,547,000 b 3,644,542 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 3,505,000 b,c 3,303,462 Griffon, Gtd. Notes 5.25 3/1/22 5,280,000 5,319,600 WESCO Distribution, Gtd. Notes 5.38 12/15/21 4,540,000 c 4,664,850 Electric - 4.1% AES, Sr. Unscd. Notes 7.38 7/1/21 2,715,000 3,122,250 AES, Sr. Unscd. Notes 5.50 3/15/24 880,000 915,200 AES, Sr. Unscd. Notes 5.50 4/15/25 1,005,000 1,040,175 AES, Sr. Unscd. Notes 6.00 5/15/26 2,445,000 2,582,531 Calpine, Sr. Scd. Notes 6.00 1/15/22 3,630,000 b 3,804,694 Calpine, Sr. Scd. Notes 7.88 1/15/23 1,000 b 1,058 Calpine, Sr. Unscd. Notes 5.38 1/15/23 3,400,000 3,404,250 Calpine, Sr. Unscd. Notes 5.75 1/15/25 2,500,000 2,475,000 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 7,240,000 7,294,300 Dynegy, Gtd. Notes 6.75 11/1/19 1,700,000 1,751,000 Dynegy, Gtd. Notes 7.38 11/1/22 3,320,000 3,295,100 Dynegy, Gtd. Notes 7.63 11/1/24 4,230,000 c 4,175,010 NRG Energy, Gtd. Notes 7.88 5/15/21 1,906,000 c 2,001,300 NRG Energy, Gtd. Notes 6.63 3/15/23 2,220,000 2,253,300 NRG Energy, Gtd. Notes 6.63 1/15/27 1,980,000 b 1,942,875 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 7,505,000 c 6,060,287 Energy - 11.6% Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 5,578,875 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 1,187,550 California Resources, Scd. Notes 8.00 12/15/22 3,735,000 b,c 2,502,450 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 11.6% (continued) Callon Petroleum, Sr. Unscd. Notes 6.13 10/1/24 2,230,000 b 2,313,625 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 5,785,000 c 6,001,937 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 c 721,375 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,840,000 b 3,081,400 Continental Resources, Gtd. Notes 4.50 4/15/23 4,925,000 4,752,625 Continental Resources, Gtd. Notes 3.80 6/1/24 1,800,000 c 1,656,000 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 3,985,000 4,044,775 CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 3,958,000 3,601,780 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 3,005,000 3,313,012 Extraction Oil & Gas Holding, Gtd. Notes 7.88 7/15/21 4,400,000 b 4,587,000 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 5,776,000 5,169,520 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,585,000 1,565,188 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 2,980,000 2,838,450 Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 3,319,450 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,557,700 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 362,383 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,400,000 c 3,315,000 Matador Resources, Gtd. Notes 6.88 4/15/23 3,325,000 3,458,000 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 2,390,000 2,407,925 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 3,695,000 c 3,547,200 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,960,000 c 1,886,500 Parsley Energy, Gtd. Notes 6.25 6/1/24 2,100,000 b 2,178,750 PDC Energy, Gtd. Notes 6.13 9/15/24 1,860,000 b 1,939,050 Rice Energy, Gtd. Notes 6.25 5/1/22 3,450,000 3,579,375 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 3,145,000 2,909,125 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 2,346,975 RSP Permian, Gtd. Notes 6.63 10/1/22 2,912,000 3,064,880 Sabine Pass Liquefaction, Sr. Scd. Notes 5.88 6/30/26 1,905,000 b 2,077,641 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 11.6% (continued) Sabine Pass Liquefaction, Sr. Scd. Notes 5.00 3/15/27 5,350,000 b 5,497,125 Sanchez Energy, Gtd. Notes 7.75 6/15/21 3,925,000 c 3,473,625 SM Energy, Sr. Unscd. Notes 6.75 9/15/26 1,385,000 1,401,447 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 3,037,000 3,150,888 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 2,255,000 2,345,200 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 3,355,000 b 3,367,581 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 869,000 1,010,213 The Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 3,705,000 3,795,958 Unit, Gtd. Notes 6.63 5/15/21 7,700,000 6,583,500 Weatherford International, Gtd. Notes 7.75 6/15/21 1,125,000 c 1,117,969 Weatherford International, Gtd. Notes 8.25 6/15/23 1,145,000 c 1,136,413 Whiting Petroleum, Gtd. Notes 5.00 3/15/19 1,205,000 1,171,863 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 2,825,000 c 2,655,500 Whiting Petroleum, Gtd. Notes 6.25 4/1/23 1,670,000 c 1,536,400 Environmental - .9% Advanced Disposal Services, Gtd. Notes 8.25 10/1/20 7,050,000 7,411,312 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,735,000 b 3,008,500 Finance Companies - 4.3% Aircastle, Sr. Unscd. Notes 5.13 3/15/21 2,455,000 2,632,988 Aircastle, Sr. Unscd. Notes 5.50 2/15/22 3,536,000 3,832,317 Aircastle, Sr. Unscd. Notes 5.00 4/1/23 1,630,000 1,707,425 Cabot Financial, Sr. Scd. Notes GBP 7.50 10/1/23 1,100,000 b 1,410,615 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 5,305,000 5,649,825 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 2,875,000 3,815,844 Icahn Enterprises, Gtd. Notes 6.00 8/1/20 2,725,000 2,745,438 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,230,000 3,116,950 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 2,370,000 2,820,300 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,395,000 2,951,838 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Finance Companies - 4.3% (continued) KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,731,250 Ladder Capital Finance Holdings, Gtd. Notes 7.38 10/1/17 5,385,000 5,445,581 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 3,305,000 b 3,350,444 Quicken Loans, Gtd. Notes 5.75 5/1/25 5,380,000 b 5,366,550 Food and Beverage - .8% JBS USA Finance, Gtd. Notes 5.75 6/15/25 2,750,000 b 2,715,625 Post Holdings, Sr. Unscd. Notes 5.00 8/15/26 3,410,000 b 3,401,475 US Foods, Gtd. Notes 5.88 6/15/24 3,310,000 b 3,458,950 Gaming - 2.4% Boyd Gaming, Gtd. Notes 6.38 4/1/26 4,330,000 b 4,665,575 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 6,335,000 b 6,774,522 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 1,575,000 b 1,704,938 MGM Growth Properties Operating Partnership, Gtd. Notes 5.63 5/1/24 2,605,000 b 2,832,156 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 5,088,262 MGM Resorts International, Gtd. Notes 6.00 3/15/23 1,470,000 1,598,625 Scientific Games International, Gtd. Notes 10.00 12/1/22 4,920,000 4,575,600 Health Care - 6.2% Centene, Sr. Unscd. Notes 6.13 2/15/24 1,650,000 1,794,375 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,245,000 c 1,226,325 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 715,000 c 618,475 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 465,000 461,513 ConvaTec Finance International, Gtd. Notes 8.25 1/15/19 7,710,000 b 7,702,290 DaVita, Gtd. Notes 5.00 5/1/25 5,060,000 5,091,625 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 7,256,500 HCA, Gtd. Notes 5.88 5/1/23 1,880,000 2,006,900 HCA, Sr. Scd. Notes 5.00 3/15/24 4,765,000 5,062,812 HCA, Sr. Scd. Notes 5.25 6/15/26 1,100,000 1,171,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 6.2% (continued) HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,480,000 Healthsouth, Gtd. Notes 5.75 11/1/24 2,915,000 3,033,407 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 3,920,000 3,567,200 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 2,405,000 2,287,756 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 3,705,000 3,718,894 MPH Acquisition Holdings, Sr. Unscd. Notes 7.13 6/1/24 4,544,000 b 4,896,160 Surgical Care Affiliates, Gtd. Notes 6.00 4/1/23 3,945,000 b 4,161,975 Synlab Unsecured Bondco, Sr. Unscd. Bonds EUR 8.25 7/1/23 2,820,000 3,389,613 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 4,470,000 4,492,350 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 5,810,000 5,417,825 Home Construction - 2.1% Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 2,983,000 b 2,908,425 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 2,680,000 b 2,787,200 Pultegroup, Gtd. Notes 5.00 1/15/27 3,225,000 3,255,315 Shea Homes, Gtd. Notes 5.88 4/1/23 2,164,000 b 2,174,820 Taylor Morrison Communities, Gtd. Notes 5.88 4/15/23 3,080,000 b 3,241,700 TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 3,610,000 3,781,475 William Lyon Homes, Gtd. Notes 8.50 11/15/20 5,290,000 5,554,500 Industrial Services - 1.6% AECOM, Gtd. Notes 5.75 10/15/22 3,172,000 3,347,443 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,145,000 b 3,396,600 Hillman Group, Gtd. Notes 6.38 7/15/22 5,100,000 b 4,806,750 StoneMor Partners, Gtd. Notes 7.88 6/1/21 1,880,000 1,908,200 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,655,000 Insurance - 1.9% CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,544,000 3,552,860 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,599,900 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,125,000 b 1,150,313 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Insurance - 1.9% (continued) USI, Sr. Unscd. Notes 7.75 1/15/21 5,190,000 b 5,293,800 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 4,630,000 b 3,622,975 Media Entertainment - 2.3% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,762,100 Gray Television, Gtd. Notes 5.13 10/15/24 1,840,000 b 1,810,100 Gray Television, Gtd. Notes 5.88 7/15/26 1,970,000 b 1,989,700 iHeartCommunications, Sr. Scd. Notes 9.00 12/15/19 2,760,000 2,194,200 National Cinemedia, Sr. Unscd. Notes 5.75 8/15/26 2,760,000 b 2,870,400 Netflix, Sr. Unscd. Bonds 5.88 2/15/25 680,000 739,500 Netflix, Sr. Unscd. Notes 5.75 3/1/24 1,765,000 c 1,906,200 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 2,520,000 2,623,950 Regal Entertainment Group, Sr. Unscd. Notes 5.75 3/15/22 750,000 774,375 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,140,000 b 2,193,500 Townsquare Media, Gtd. Notes 6.50 4/1/23 3,869,000 b 3,941,544 Univision Communications, Sr. Scd. Notes 6.75 9/15/22 2,202,000 b 2,345,130 Univision Communications, Sr. Scd. Notes 5.13 5/15/23 375,000 b 381,563 Metals and Mining - 3.5% Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 740,000 b 770,525 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 555,000 b 575,119 ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 3,767,000 4,576,905 FMG Resources August 2006, Sr. Scd. Notes 9.75 3/1/22 1,945,000 b 2,265,925 Freeport-McMoRan, Gtd. Notes 3.10 3/15/20 1,365,000 1,320,638 Freeport-McMoRan, Gtd. Notes 3.55 3/1/22 3,985,000 c 3,646,275 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 3,570,000 3,248,700 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 4,205,000 3,427,075 Kaiser Aluminum, Gtd. Notes 5.88 5/15/24 3,005,000 3,147,738 Novelis, Gtd. Notes 6.25 8/15/24 2,625,000 b 2,795,625 Novelis, Gtd. Notes 5.88 9/30/26 2,030,000 b 2,083,288 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Metals and Mining - 3.5% (continued) Steel Dynamics, Gtd. Notes 6.38 8/15/22 3,955,000 4,182,412 Teck Resources, Gtd. Notes 4.50 1/15/21 2,535,000 2,522,325 Teck Resources, Gtd. Notes 4.75 1/15/22 2,600,000 2,547,740 Teck Resources, Gtd. Notes 6.25 7/15/41 2,675,000 2,574,688 Packaging - 4.5% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 4,697,000 b 4,914,236 ARD Finance, Sr. Scd. Notes EUR 6.63 9/15/23 595,000 b 645,003 ARD Finance, Sr. Scd. Notes 7.13 9/15/23 5,200,000 b 5,187,000 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 6,325,000 b 6,562,187 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 3,650,000 b 3,914,625 Ardagh Packaging Finance, Sr. Scd. Notes 4.63 5/15/23 1,015,000 b 1,026,419 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 11,090,000 b 11,644,500 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,000,000 1,210,416 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,670,000 b 2,021,394 Reynolds Group, Gtd. Notes 9.88 8/15/19 402,000 414,563 Reynolds Group, Gtd. Notes 7.00 7/15/24 5,270,000 b,c 5,661,956 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 7,535,000 b 7,666,862 Paper - .7% Mercer International, Gtd. Notes 7.00 12/1/19 1,170,000 1,215,338 Mercer International, Gtd. Notes 7.75 12/1/22 6,518,000 6,933,522 Pharmaceuticals - 2.4% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 4,742,000 b 4,756,828 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 4,890,000 b 5,189,512 Jaguar Holding II, Gtd. Notes 6.38 8/1/23 5,680,000 b 5,921,400 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 3,095,000 b,c 3,125,950 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 2,700,000 b 2,544,750 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 2,345,000 b 2,277,581 Valeant Pharmaceuticals International, Gtd. Notes 5.63 12/1/21 385,000 b 345,538 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Pharmaceuticals - 2.4% (continued) Valeant Pharmaceuticals International, Gtd. Notes 6.13 4/15/25 3,205,000 b 2,768,319 Retailers - 1.9% Albertsons, Sr. Unscd. Notes 6.63 6/15/24 3,050,000 b 3,179,625 Dollar Tree, Gtd. Notes 5.75 3/1/23 4,070,000 4,400,687 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b 4,599,925 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 3,230,000 3,238,075 New Albertsons, Sr. Unscd. Debs 7.45 8/1/29 810,000 797,850 PetSmart, Sr. Unscd. Notes 7.13 3/15/23 5,190,000 b,c 5,462,475 Technology - 5.7% Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 5,100,000 5,667,375 CDW Finance, Gtd. Bonds 6.00 8/15/22 2,320,000 2,479,500 CommScope Technologies Finance, Sr. Unscd. Notes 6.00 6/15/25 5,045,000 b 5,404,456 Diamond 1 Finance, Gtd. Notes 5.88 6/15/21 1,800,000 b 1,913,270 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 5,240,000 b 5,758,351 First Data, Gtd. Notes 7.00 12/1/23 2,655,000 b 2,814,300 First Data, Sr. Scd. Notes 6.75 11/1/20 442,000 b 457,554 First Data, Sr. Scd. Notes 5.38 8/15/23 5,455,000 b 5,632,287 First Data, Sr. Scd. Notes 5.00 1/15/24 2,865,000 b 2,918,719 IMS Health, Sr. Unscd. Notes 5.00 10/15/26 1,530,000 b 1,595,025 Infor Software Parent, Gtd. Notes 7.13 5/1/21 4,895,000 b 4,772,625 Infor US, Gtd. Notes 6.50 5/15/22 3,800,000 3,866,500 JDA Escrow, Sr. Scd. Notes 7.38 10/15/24 3,155,000 b 3,249,650 Riverbed Technology, Gtd. Notes 8.88 3/1/23 6,379,000 b 6,849,451 Sabre Global, Sr. Scd. Notes 5.38 4/15/23 2,670,000 b 2,756,775 Sabre Global, Sr. Scd. Notes 5.25 11/15/23 1,620,000 b 1,656,450 Sophia Finance, Sr. Unscd. Notes 9.00 9/30/23 6,540,000 b 6,899,700 Transportation Services - .9% Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 2,685,000 b 1,986,900 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Transportation Services - .9% (continued) XPO Logistics, Gtd. Bonds 6.13 9/1/23 5,350,000 b,c 5,510,500 XPO Logistics, Gtd. Notes 6.50 6/15/22 3,040,000 b,c 3,188,200 Wireless Communications - 5.8% Altice, Gtd. Notes 7.75 5/15/22 4,200,000 b 4,499,250 Digicel, Gtd. Notes 6.75 3/1/23 3,150,000 b 2,819,250 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 4,845,000 b 4,233,319 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 2,200,000 b 1,704,340 SBA Communications, Sr. Unscd. Notes 4.88 9/1/24 1,170,000 b 1,181,700 SFR Group, Sr. Scd. Bonds 6.00 5/15/22 3,040,000 b 3,112,200 SFR Group, Sr. Scd. Bonds 6.25 5/15/24 1,565,000 b 1,560,621 SFR Group, Sr. Scd. Notes 7.38 5/1/26 3,005,000 b 3,075,437 Sprint, Gtd. Notes 7.25 9/15/21 1,735,000 1,752,350 Sprint, Gtd. Notes 7.88 9/15/23 3,285,000 3,334,275 Sprint Capital, Gtd. Notes 6.90 5/1/19 3,555,000 3,697,200 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,680,000 2,535,950 Sprint Communications, Gtd. Notes 9.00 11/15/18 2,025,000 b 2,240,156 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b 4,189,275 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 3,425,000 3,459,250 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,525,000 2,916,375 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,865,000 1,969,906 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 3,735,000 3,935,756 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 4,080,000 4,401,300 T-Mobile USA, Gtd. Bonds 6.50 1/15/24 3,465,000 3,761,500 T-Mobile USA, Gtd. Notes 6.00 4/15/24 4,610,000 4,944,225 Wireline Communications - 2.9% CenturyLink, Sr. Unscd. Notes 7.50 4/1/24 2,870,000 c 3,070,900 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 1,108,000 1,156,475 Cincinnati Bell, Gtd. Notes 7.00 7/15/24 2,650,000 b 2,722,875 Coupon Maturity Principal Bonds and Notes - 89.7% (continued) Rate (%) Date Amount ($) a Value ($) Wireline Communications - 2.9% (continued) Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 545,000 574,697 Frontier Communications, Sr. Unscd. Notes 6.25 9/15/21 1,685,000 1,628,131 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 2,195,000 2,249,875 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 1,710,000 1,819,013 Frontier Communications, Sr. Unscd. Notes 7.13 1/15/23 1,005,000 942,188 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 1,605,000 1,679,231 Level 3 Financing, Gtd. Notes 5.38 1/15/24 3,800,000 3,968,625 Level 3 Financing, Gtd. Notes 5.25 3/15/26 3,605,000 b 3,731,175 Qwest, Sr. Unscd. Notes 6.75 12/1/21 2,025,000 2,260,406 Sable International Finance, Gtd. Notes 6.88 8/1/22 6,455,000 b 6,729,337 Total Bonds and Notes (cost $1,001,323,302) Floating Rate Loan Interests - 2.0% Automotive - .3% Federal Mogul, New Term Loan B 4.00 4/15/18 2,800,000 d Consumer Products - .3% Varsity Brands, Term Loan 5.00 12/10/21 3,805,000 d Electric - .3% Texas Competitive Electric Holding, Term Loan B 5.00 7/27/23 2,882,571 d 2,908,053 Texas Competitive Electric Holding, Term Loan C 5.00 7/27/23 657,428 d 663,240 Finance Companies - .6% Asurion, Term Loan B 10.00 8/10/21 3,308,334 d 3,293,860 Communications Sales & Leasing, Term Loan 5.00 10/14/22 2,878,195 d 2,896,904 Insurance - .3% Asurion, Second Lien Term Loan 8.50 2/19/21 3,345,000 d Retailers - .2% CWGS Group, Term Loan 5.75 2/20/20 2,329,471 d Total Floating Rate Loan Interests (cost $21,569,577) STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks - .2% Banking - .2% GMAC Capital Trust I, Ser. 2 (cost $2,777,924) 6.60 2/15/40 105,808 d Other Investment - 5.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $64,590,940) 64,590,940 e Investment of Cash Collateral for Securities Loaned - 6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $74,088,763) 74,088,763 e Total Investments (cost $1,164,350,506) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, these securities were valued at $518,203,948 or 45.75% of net assets. c Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $75,186,297 and the value of the collateral held by the fund was $78,279,376, consisting of cash collateral of $74,088,763 and U.S. Government & Agency securities valued at $4,190,613. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 89.7 Money Market Investments 12.2 Bank Loans 2.0 Preferred Stocks .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus High Yield Fund September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † 1,015,913,466 Floating Rate Loan Interests † 22,040,761 Preferred Stocks † 2,688,581 Mutual Funds 138,679,703 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 48,231 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (659 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. ` NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are NOTES valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those NOTES dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at September 30, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank British Pound, Expiring 10/6/2016 1,089,000 1,412,159 1,411,500 (659 ) Sales: Barclays Bank British Pound, Expiring 10/28/2016 2,510,000 3,271,536 3,255,257 16,279 Euro, Expiring 10/28/2016 2,925,000 3,293,645 3,290,225 3,420 Commonwealth Bank of Australia Euro, Expiring 10/28/2016 2,310,000 2,599,674 2,598,434 1,240 Goldman Sachs International British Pound, Expiring 10/28/2016 1,685,000 2,204,686 2,185,302 19,384 Euro, Expiring 10/28/2016 3,465,000 3,901,831 3,897,652 4,179 Morgan Stanley Capital Services Euro, Expiring 10/28/2016 2,985,000 3,361,446 3,357,717 3,729 Gross Unrealized Appreciation Gross Unrealized Depreciation ) NOTES At September 30, 2016, accumulated net unrealized appreciation on investments was $14,972,005, consisting of $34,619,123 gross unrealized appreciation and $19,647,118 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 By: /s/ James Windels James Windels Treasurer Date: November 16, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
